                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         NATHAN L. HARRIS AND
         STEPHANIE M. HARRIS FKA
         STEPHANIE M. HERRON FKA
         STEPHANIE M. BALCH                       CASE NO. 20-40229-MLO
                                                  CHAPTER 13
                                                  HONORABLE MARIA L. OXHOLM
                  DEBTORS.
_________________________________/
PETER A. TORRICE (P68242)
Attorney for Debtors
32059 Utica Road
Fraser, MI 48026
(586) 285-1700
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                    PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 23rd day of June,
2020, a copy of the Objection of Santander Consumer USA Inc. dba Chrysler Capital as servicer
for CCAP Auto Lease Ltd. to Confirmation of Debtors' Chapter 13 Plan and this Proof of Service
was served upon


         Tammy L. Terry                           Peter A. Torrice
         Trustee                                  Attorney at Law
         535 Griswold, Suite 2100                 32059 Utica Road
         Detroit, MI 48226                        Fraser, MI 48026




  20-40229-mlo       Doc 35    Filed 06/23/20   Entered 06/23/20 15:07:30      Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: June 23, 2020




  20-40229-mlo       Doc 35     Filed 06/23/20     Entered 06/23/20 15:07:30         Page 2 of 2
